Title: Report on Revenue, Appropriations, and Expenditures, [14 February 1793]
From: Hamilton, Alexander
To: President of the Senate



Treasury DepartmentFeby 14th. 1793[Communicated on February 14, 1793]
[To the President of the Senate]
Sir
I have the honor to transmit herewith in further pursuance of the order of the Senate of the 23rd of January past, these several statements marked A.B.C.
A being a general account of revenue and appropriations; exhibiting on one side all the Income of the United States, except from the proceeds of Loans foreign & Domestic, to the end of the year 1792, on the other the respective amounts of all the appropriations which have been made by law to the same period.
B being a general account of appropriations and expenditures to the same end of the year 1792. This statement takes up the excess of the appropriations beyond the Expenditure to the end of the year 1791 as contained in the Account of receipts and expenditures reported to the House of Representatives during the present session, and, including all the subsequent appropriations and expenditures to the end of 1792, shews the balance unsatisfied of each head of appropriation.
C being an explanatory statement for the purpose of shewing a conformity between the aggregate of the balances of appropriations unsatisfied and the balance of the Public Income beyond the Public Expenditure, to the end of the year 1792, as represented in the Statement B heretofore reported.
It will be observed that the most considerable item among the balances of appropriations is for interest on the public debt amounting to 1,395,824 Dollars & 65 Cents. This happens in three ways—1 The interest on the foreign part of the debt has been paid in Europe out of the proceeds of the loans—the sum paid will consequently require to be replaced out of the domestic funds and will operate as if an equal sum had been transferred here by drafts. 2d. The payment of interest to certain States upon the difference between their quotas of the assumed debt and the sums subscribed upon the first loan has been suspended in consequence of the opening of the second loan to avoid a double payment of interest, first to the States and next to subscribers; which might otherwise happen. 3rd There is a part of the public debt which has continued in a form that has not entitled the holders under the existing laws to receive interest either as subscribers or non subscribers.

There are certain arrears of interest on the part of the debt intitled to Interest which did not come into the accounts of the year 1792.
This balance of interest however will be a real future expenditure as indeed will be the case with regard to most of the other balances of appropriations. There will be surplusses, but these surplusses cannot exceed, if they equal, the sum mentioned in my letter of the 4th instant to the House of Representatives.
With perfect respect   I have the honor to be   Sir   Your obedt Servant
Alex HamiltonSecy of the Treasy
The Vice President of theUnited States & President of the Senate
